Oliver, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between Counsel for the plaintiff and the Assistant Attorney General, counsel for the defendant, in the above entitled case as follows :
That the merchandise covered by the entry, the subject of this appeal for reappraisement, consists in part of wool yarns exported from Scotland, which were appraised on the basis of Export Value as that value is defined in Section 402(a), Value (Alternative), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and in part of wool fabrics imported from Scotland which were appraised on the basis of Export Value as that value is defined in *465Section 402, Tariff Act of 1930, as amended by tide Customs Simplification Act of 3956.
That said wool yarns are included on the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, required to be valued in accordance with said Section 402(a) of the Tariff Act of 1930, as amended, and that said wool fabrics are not included in said list, and thus are required to be valued in accordance with said Section 402 of the Tariff Act of 1930, as amended.
That the Export Values found by the appraiser were as follows:
Lot consisting of Pounds sterling
921)4 lbs. wool yarns 0/19/6 net plus packing per lb.
604% lbs. wool yarns 0/16/6 net plus packing per lb.
729% yds. wool fabrics 0/20/6 net plus packing per yd.
324 yds. wool fabrics 0/16/9 net plus packing per yd.
846% yds. wool fabrics 0/18/0 net plus packing per yd.
That the prices, at the time of exportation of the said merchandise to the United States, at which such or similar merchandise was freely sold, or in the absence of sales, was offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, were as follows:
Lot consisting of Pounds sterling
921% lbs. yarns 0/19/6 per lb. less 3% plus packing
604% lbs. yarns 0/16/6 per lb. less 3% plus packing
729% yds. fabrics 0/20/6 per yd. less 3%% plus packing
324 yds. fabrics 0/16/9 per yd. less 3%% plus packing
846% yds. fabrics 0/18/0 per yd. less 3%% plus packing
and that there were no higher foreign values for said merchandise.
That this appeal for reappraisement may be submitted for decision on this stipulation.
On the agreed facts, I find that the proper basis for the merchandise in question is export value, as defined in section 402 of the Tariff Act of 1930, as amended, and hold that such statutory value therefor is as follows:
Lot consisting of Pounds sterling
921% lbs. yarns 0/19/6 per lb. less 3% plus packing
604% lbs. yarns 0/16/6 per lb. less 3% plus packing
729% yds. fabrics 0/20/6 per yd. less 3%% plus packing
324 yds. fabrics 0/16/9 per yd. less 3%% plus packing
846% yds. fabrics 0/18/0 per yd. less 3%% plus packing
Judgment will be rendered accordingly.